﻿May I join other delegations in congratulating you, Sir, on your election as President of the General Assembly of the United Nations at its forty-second session. I am fully confident that the experience and wisdom which is yours will enable you to guide us efficiently throughout the months of challenging work that lie before us. My friend and colleague Mr· Ellemann-Jensen, Foreign Minister of Denmark, addressed the Assembly earlier this week, expressing the views of the Twelve members of the European Community on some major international problems we are faced with in the world today. The Netherlands fully shares the views he expressed on that occasion.
With satisfaction we note a distinct improvement of the international climate. As a number of speakers before roe have done, we warmly welcome the agreement in principle reached last week in Washington by Secretary of State Shultz and Foreign Minister Shevardnadze on the complete elimination of longer and shorter-range intermediate nuclear forces. This significant outcome augurs well not only for relations between East and West but for the entire world community.
In this Organization a better appreciation by Member States of the limits and possibilities of international co-operation is emerging. Between North and South there seems to be a growing willingness to listen to each other and to strive for mutual accommodation and practical progress, as was recently evident at the Seventh Session of the United Nations Conference on Trade and Development (UNCTAD). We observe a new sense of realism or - as some might prefer to call it - of pragmatic idealism. This gives us the feeling that we are gradually leaving behind the days of polarization, I hope that this will prove to be a lasting trend.
Prospects for increasing the relevance of the United Nations therefore appear favourable· As was rightly stressed in a recent thought-provoking report by the United Nations Association of the United States of America, the United Nations needs, within the framework of the Charter, "a sharper definition of goals, a more effective deployment of means and a revitalized mandate". After all, one of the main problems confronting this Organization has been its vague and often over-ambitious programmes together with limited possibilities for their implementation. Therefore, I whole-heartedly agree with the Secretary-General when he states in his annual report that pragmatism and vision can go together and that "... a vision without the definition of realistic means of approaching it can lead to disillusionment and cynicism". (P/42/1, p. 17) . 
It is striking to see how the United Nations is reasserting the role envisaged for it in the Charter, both with regard to the maintenance of international peace and security and with regard to issues resulting from growing interdependence. On each of those two areas I wish to share some thoughts with the Assembly.
The Security Council has been entrusted in the Charter with the primary responsibility for maintaining international peace and security. On the one hand we fully recognize the value of regional arrangements and initiatives for the prevention and control of conflict in various parts of the world. A recent example is the agreement signed early in August in Guatemala City during the summit conference on Central America, an agreement warmly welcomed by the Kingdom of the Netherlands. We hope that its implementation will receive support and encouragement from all quarters. On the other hand we observe that the United Nations has become a key protagonist in the search for viable solutions for the Iran-Iraq war, the occupation of Afghanistan, the Arab-Israeli conflict and the very difficult situations in Lebanon, the Western Sahara, Cyprus, Kampuchea and southern Africa. This clearly indicates the useful role of this universal Organization, in particular through the active involvement of the Security Council and the Secretary-General.
The adoption by consensus of Security Council resolution 598 (1987) testified to this and marked a spirit of harmony amongst the members of the Security Council almost unthinkable two years ago. But the momentum thus created will have to be sustained. The resolution should be implemented immediately and fully. The parties involved may be expected to exercise due restraint so as to avoid escalation and expansion of the conflict. We pledge our support for the tireless efforts of Secretary-General Perez de Cuellar to terminate this tragic conflict. There are no doubt valid reasons for raising the question of the origins of the war and of culpability. However, that in no way alters the clear injunction contained in the resolution that hostilities must cease. Insisting on the termination of the war, which has caused so much human suffering and material devastation, cannot be considered as taking sides in the conflict. We want to maintain good relations with both parties. Our insistence follows from the obligation in the Charter to respect the authority of the Security Council.
For centuries, freedom of navigation in international waters has been one of the basic principles of international law. Already in the seventeenth century a distinguished Dutch scholar, politician and diplomat, Hugo Grotius, applied his formidable intellectual talents to this legal principle pertaining to the high seas in his treatise Mare liberum. For the Netherlands, as a traditionally sea-faring nation, freedom of navigation is fundamental. It should be respected also in the waters of the Gulf. In our opinion the United Nations and its Member States should ensure that this now universally accepted principle is upheld. The Netherlands has made it clear that it would like to see the United Nations assume responsibility for the protection of international shipping in the Gulf and that my country would be prepared to contribute to a United Nations operation to that effect if one were to be undertaken. In the meantime, as the threat to the freedom of navigation persists, the Netherlands, after consulting with its partners in the Western European Union, has decided to participate in efforts to keep the waters of the Gulf free of mines, which we feel is to the benefit of all, but such efforts should in no way be considered as a substitute for early and full implementation of resolution 598 (1987).
The efforts of the United Nations to end the war between Iran and Iraq have once again illustrated the need for an improved mechanism for fact-finding. That could greatly contribute to strengthening the role of the Secretary-General in the dispatch of his responsibilities with regard to the maintenance of international peace and security. We consider it highly desirable that the Secretary-General be provided with adequate means to increase the early-warning capacity of the Organization.
We warmly welcome his endeavours and those of his Special Representative to bring to an end the continuing Soviet occupation of Afghanistan. The invasion of that country was brought about within a period of not more than one week. After almost eight years the time has come for a speedy and unconditional withdrawal of all Soviet troops as a prerequisite of a lasting and peaceful settlement.
Kampuchea, too, still suffers under foreign occupation. We never closed our eyes to the atrocities committed in that country in the past, but they do not in any way justify the continuing occupation of that country by Vietnamese troops.
Coming back to the so-welcome improvement in the East-West climate, the quest for new approaches in the Soviet Union and in the East European countries is creating prospects for a more fruitful dialogue. We should make full use of the opportunities which now appear to present themselves.
After years of virtual stalemate in the negotiations between the United States and the Soviet Union, concrete results are now at last within reach. The agreement in principle, which I mentioned earlier, to conclude a treaty on longer- and shorter-range intermediate nuclear forces opens the way for what may well be a breakthrough of historic dimensions. This will be the first time in the nuclear era that an entire category of nuclear weapons, including some of the most modern ones, is to be abolished. We equally hope that an early agreement in this area will have a positive effect on efforts to limit strategic weapons, thus paving the way foe the 50 per cent cuts already agreed on in principle between the United States and the Soviet Union. Parallel with such substantial deductions in nuclear weapons, it should be possible to reduce nuclear testing so as to move step by step in the direction of a comprehensive ban on nuclear testing. We welcome the decision of the United States and the Soviet Union to resume negotiations on that vital issue.
These developments, un-thought of even a year ago, show that hope and realism do not exclude each other. Realism is necessary in other areas also. The further one progresses along the road towards reductions in nuclear weapons the more urgent it becomes to address the conventional imbalance in Europe. Here, too, stability is needed, which means eliminating asymmetries and reducing the risk of surprise attack. For that reason the 16 countries of the North Atlantic Alliance have put forward proposals for new negotiations aimed at a stable conventional balance at a lower level in the area from the Atlantic Ocean to the Urals.
While it is obvious that certain categories of weapons can best be dealt with in a bilateral or regional context, others require a global and multilateral approach. Chemical weapons are a case in point. A ban on chemical weapons appears high on the agenda of the Conference on Disarmament, and quite rightly so. The urgency of achieving such a ban is underlined by the actual and potential proliferation of those weapons. My country will continue to play an active part in the negotiations in Geneva, where intricate verification issues remain to be solved. Looking at the ongoing arms control and disarmament efforts in general we also note a quantum leap as a result of the growing acceptance of the need for effective verification, including on-site inspection. Here, too, we see a long period of stalemate giving way to a more constructive approach.
We hope that the third special session of the General Assembly on disarmament will concentrate on achieving practical progress and avoid the grand, maybe somewhat over ambitious, designs favoured in the past.
Arms control agreements are essential for better East-West relations. But other elements are equally important. Genuine detente in Europe will, indeed, not materialize without greater respect for human rights in countries where these rights have long been neglected. The Helsinki Final Act, signed by 35 nations, clearly states that respect for human rights: "is an essential factor for the peace, justice and well being necessary to ensure the development of friendly relations and co-operation among ... all States".
Accordingly, the follow-up meeting of the Conference on Security and Co-operation in Europe (CSCE) currently taking place in Vienna is addressing not only the military aspects of security but also human rights and contacts between people across dividing lines.. In Vienna my Government, together with its partners has proposed a consultative mechanism aimed at improving observance of universally accepted and recognized human rights. We deem it important that participating European countries can meet whenever one of them is seriously concerned about compliance and considers consultations necessary.
Respect for human rights is a universal principle to be applied everywhere in the world. We highly value the United Nations contribution to the cause of human rights. It is out strong belief that the universal nature of these tights transcends the boundaries of national sovereignty  in our view, concern about violations can never be seen as interference in domestic affairs. Universally accepted human rights pertain by their very nature to every individual, no matter where that individual lives. Their validity is unaffected by political, socio-economic and cultural diversity. That very diversity in fact increases the need for common standards.
The setting of common standards, of course, is what the United Nations and its Members have brought about. But this is, we feel, not enough. The Netherlands will, therefore, do its utmost to help strengthen mechanisms for their implementation. In this connection, I wish to mention in particular the unique system of rapporteurs of the Human Rights Commission. Moreover, we would hope that the current financial constraints of the United Nations will not diminish the effectiveness of its human rights programmes. New budget cuts in these programmes should be avoided.
While dwelling on respect for human rights, let me say in conclusion that human rights and democracy cannot be seen in isolation from each other. We are therefore happy to see the restoration of democracy in certain countries of Latin America and the Caribbean, as well as in the Philippines. We should do whatever we can to ensure that democracy becomes firmly implanted in those countries and that these examples become an inspiration for others.
The attention of the world community remains focused on the situation in southern Africa. Namibia's independence is long overdue. No justification can be found to postpone the day that the Namibian people can take their future into their own hands. Security Council resolution 435 (1978) should be implemented.
In South Africa, every day that passes without clear signs of fundamental change adds to the feeling of frustration, despair and bitterness of those discriminated against. This does not mean  in our opinion, that we can afford to give up our hopes for a new South Africa. Change will prove inevitable, but will the course of change be marked by violence and bloodshed, or by negotiations made possible by bold initiatives which will have to create the necessary confidence that is now lacking? What has become of the South African Government's earlier expressed preparedness to embark upon a broad-based dialogue involving the representatives of all sectors of the South African people? How can this ever sound credible with Nelson Mandela and his fellow companions still in prison and prominent political groupings remaining banned?
Political and economic pressure by the international community remains indispensable as long as political freedom remains the privilege of the dominating minority. But our call for justice and our deep felt abhorrence towards the system of apartheid should not be confined to condemnation, political pressure and sanctions alone.
Should we not equally try to reflect on what comes after apartheid? How can a society be brought about in which all South Africans, irrespective of their race, creed or political convictions, can live in peace and harmony and enjoy equal rights? Obviously it is up to the South Africans themselves to determine the exact shape of the new constitutional order, and it is not for the outside world to present a blueprint. But we can try to encourage and facilitate a national dialogue between South Africans. And we feel that the formulation of a number of generally accepted principles may prove helpful in this respect.
What is at stake in these negotiations is not only the removal of apartheid but also its replacement by a constitutional order which embodies the basic principles of freedom and pluralistic democracy and which takes into account the diversity of the South African people. Clearly, the legitimate political aspirations of the majority should be met. But is it not also tight to consider what steps should be taken to ensure that every South African can look to the future with confidence and a feeling that he will have a say in decisions which Affect him? It seems worthwhile to recall here that in paragraph 56 of its report the Commonwealth Eminent Persons Group spoke about the need for "adequate and appropriate safeguards and guarantees for minorities" and for a "genuine approach to power-sharing'. One can think of a number of principles which seem fundamental to a just and lasting solution, such as suffrage for all, a geographically United South Africa, a democratic and pluralistic political system with adequate minority participation, respect for human rights, protection of minorities and the rule of law, guaranteed by an independent judiciary. Such principles are closely interrelated and therefore mutually reinforcing.
The raison d'etre of the United Nations does not lie only in the issues of peace, security and human rights that I have just referred to. The challenges posed by global interdependence are equally of concern to the Organization. Life on our planet is fragile and threatened by many dangers. Many developing countries are particularly vulnerable confronted as they are with an accumulation of problems, such as growing population, excessive debt and a deteriorating resource base. As is so aptly expressed in the title of the report by the Brundtland Commission, what is at stake is indeed "Our Common Future".
The United Nations has always played a leading role in promoting awareness of global issues. Experience has shown that there are many areas in which the Organization can act as a catalyst in dealing with such problems. Action on AIDS (acquired immune deficiency syndrome), the spread of narcotics, natural disasters : and threats to the environment can all benefit, from a really international approach. Terrorism and its toll of innocent victims cannot be condoned by the world community. It should be unequivocally condemned by all nations, whatever its motives.
We applaud the outcome of the United Nations International Conference on Drug Abuse and Illicit Trafficking, held earlier this year in Vienna, which was made possible by what we see as a spirit of co-operation demonstrated by all participants. The role of the United Nations in promoting development is of particular importance. The Netherlands has always advocated better co-ordination of activities within the United Nations system and strongly supports the United Nations Development Programme. In 1988 ray country will again provide approximately 1 per cent of its gross national product, a percentage amounting to more than ÍUS 2 billion, as official development assistance. A special effort will be made in a number of countries in Central America and the Andean region, which can also help reinforce the process of democratization.
Another essential role of the United Nations is in furthering the rule of law. The existing international legal framework ought to be strengthened. We should like to see more disputes submitted to the compulsory jurisdiction of the International Court of Justice. Our common endeavours to promote development of international law have not remained without success. The law of the sea is a case in point. We hope that the recently concluded agreement on overlapping sea-bed mining claims will contribute to the establishment of a universally acceptable deep-sea-bed mining regime under the United Nations Convention on the Law of the Sea. We agree with the Secretary-General on the significance of that agreement, which was based on a realistic assessment of common interests and in the conclusion of which my country actively participated.
In today's interdependent world it is our common interest and our common responsibility to make this Organization work. One of the prerequisites for achieving this is respect for the principle of universality. This means that the Organization should be open to all States. We therefore hope that the Republic of Korea will shortly be represented in this forum. But more than universality alone is necessary to make the United Nations work, we feel encouraged to see a growing tendency towards reform in the United Nations. In the economic and social fields a start has been made on increasing the Organization's efficiency. Interesting proposals have been made in the relevant special commission of the Economic and Social Council. These efforts should not, however, be made dependent on the solution of the financial crisis of the Organization. An efficient United Nations is an end in itself; it should be vigorously pursued, regardless of the Organization's financial situation.
May I make one final remark. It has been said that in matters of foreign policy there are two kinds of problems; those which solve themselves and those for which there is no solution. The United Nations has proved this to be wrong. In quite a few cases it has brought about solutions where none seemed possible. It has succeeded in bringing about solutions where the parties involved saw no way out. I am convinced that the United Nations is an indispensable tool for forging unity where the parties are apart. The Netherlands is determined to remain actively engaged in our common endeavours to this end.
